DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on November 11, 2021 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 11, 2021.

Claims
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1) Claims 1, 3-6, 8-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US 8,211,411) in view of Majeti et al. (US 5,004,597).
Deckner et al. disclose oral care compositions comprising fused silica. The compositions comprise a mixture of thickeners and the thickeners include carboxymethylcellulose and hydroxyethyl cellulose. The thickeners comprise about 0 to 15% (col. 32, lines 25-36). Humectants include glycerin sorbitol and combinations thereof and comprise1 to about 90% by weight (col. 35, lines 20-32). Chelating agents may be used and include tripolyphosphate and comprise 0.1 to 20% of the composition (col. 25).  Anticalculus agents are used and include pyrophosphate salts such as tetralkali metal pyrophosphate. The anticalculus agent comprise 0.05 to 50% by weight of the composition (col. 17, lines 11-55). The compositions of the invention may contain 
Deckner et al. differ from the instant claims insofar as they do not disclose heating the composition.
Majeti et al. disclose oral compositions comprising stannous salts. The compositions comprise thickeners including hydroxyethyl cellulose and sodium carboxymethylcellulose. The thickener comprises 0.5 to 5.0% of the compositions. Humectants are used and include glycerin and sorbitol and comprise about 15% to about 70% by weight of the composition. The compositions may also comprise citric acid (a chelating agent). The compositions are made by heating up the compositions to 77 degree C while mixing. The glycerin is added to a separate vessel and is also heated to 77.degree. C. When both the solutions have attained the required temperature, the carboxymethyl cellulose (CMC) and carrageenan are blended together and slowly added to the glycerin under vigorous agitation. When the CMC and carrageenan are sufficiently dispersed in the glycerin, this mixture is added to the sorbitol/water mixture. The resulting mixture is then blended for a period of time sufficient to allow complete hydration of the binders (about 15 minutes) (col. 6, lines 34-64).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have premixed the humectant, thickeners and chelating agent and heating the mixture motivated by the desire to allow complete hydration of the binders (thickening agents). 
prima facie case of obviousness exists.  MPEP 2144.05 A.  In regard to the amounts of each component, when calculating the percentages in regard to the recited components, the amounts of each component of the Deckner et al. overlap that of the instant claims. Therefore the amounts are obvious over the instant claims.

2) Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckner et al. (US 8,211,411) in view of Majeti et al. (US 5,004,597) in further view of Schiraldi et al. (US 4,992,259).
Deckner et al. in view of Majeti et al. differ from the instant claims insofar as it does not disclose the molecular weight of carboxymethyl cellulose.
Schiraldi et al. disclose oral care compositions. The compositions comprise thickening agents such as sodium carboxymethyl cellulose (NaCMC). The NaCMC preferably has a molecular weight ranging from about 90,000 to about 250,000 (col. 5, lines 18-30).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art to have used a carboxymethylcellulose with a molecular weight ranging from about 90,000 to about 250,000 because it is suitable for toothpaste compositions.  


Deckner et al. in view of Majeti et al. differ from the instant claims insofar as it does not disclose the molecular weight of hydroxyethyl cellulose.
Potanin et al. disclose oral care compositions. The compositions comprise cellulose polymers. Some embodiments provide oral care compositions comprising hydroxyethylcellulose having a molecular weight of about 700,000, e.g. 720,000, in the amount of from about 0.1 wt. % to about 0.5 wt. %, of the oral care composition.  
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art to have used a hydroxyethylcellulose having a molecular weight of about 700,000, e.g. 720,000, because it is suitable for toothpaste compositions.  

Claims 1-14 and 17-20 are rejected.
Claims 15-16 are withdrawn.
No claims allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612